Title: From James Madison to Alexander James Dallas, 8 June 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
Montpelier Saturday morning June 8. 1816

I have recd. & thank you for the letters for Hamburg & Bremen, which will be transmitted from the Dept. of State.  We ended our journey last evening.  With the exception of a short pelting shower on the day we set out, the weather & the roads were peculiarly favorable.  I found the prospects of the farmers generally far better than I had expected; The wheat fields much better, untill I reached my own neighbourhood, where the Hessian fly has done considerable injury, tho’ much less than was reported; and the injury has been in some degree also mitigated by late rains.  Affectionate respects

James Madison

